Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
 					Previous Rejections
Applicants' arguments, filed 03/29/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al. (US PG pub. 2016/0101077A1) in view of Patel et al. (USP 1,070,426,9) and Kisak et al. (US PG pub. 2016/0213784).
Bannister discloses a composition for treating severe pain, see title. Bannister teaches use of NSAIDs such as diclofenac and naproxen in an amount at least 10%, see [0017], [0041] and claim 1. Bannister teaches use of solvent such as DMSO and ethanol and the range of solvents go from less than about 90% to less than about 5% see [0057] and [0058], (Thus including the range of ethanol and DMSO). The emulsifying agents include hydroxypropyl cellulose, see [0100]. The reference teaches use of oleic acid in [0290] and [0072]. Use of propylene glycol is suggested in [0290] and [0063 and 0065]. Use of ethanol as a solvent is taught in [0290]. Poloxamer 188 is taught in [0099]. The examples do not teach water. The amount of active ingredient overlaps with the claimed range and thus create case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. Semi-solid formulations suitable for topical administration include, without limitation, ointments, creams and gels, [0128].
While Bannister teaches gel preparation of NSAID including diclofenac, Bannister does not exemplify topical formulation comprising diclofenac.
Patel teaches non-aqueous topical solution of diclofenac, see title. Patel teaches use of ethanol, oleic acid, propylene glycol, see claims1-3.
Kisak et al. teaches diclofenac topical formulation, see title. Kisak teaches use of hydroxypropyl cellulose, propylene glycol, ethanol and DMSO in making a topical formulation, see claim 38.

Applicant’s arguments are moot in view of new rejections made above in view of Patel and Kisak et al. which teaches topical formulation of diclofenac.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612